96 U.S. 135 (1877)
ARTHUR
v.
DAVIES.
Supreme Court of United States.

*136 The Solicitor-General for the plaintiff in error
Mr. Edward Hartley, contra.
MR. JUSTICE HUNT delivered the opinion of the court.
The twenty-second section of the act of March 2, 1861 (12 Stat. 191), imposed a duty of thirty per cent on "braces, suspenders, webbing, or other fabrics, composed wholly or in part of india-rubber, not otherwise provided for."
The eighth section of the act of July 14, 1862 (id. 552), imposes the following duty: "On manufactures of india-rubber and silk, or of india-rubber and silk and other materials, fifty per cent ad valorem."
The thirteenth section imposes: "In addition to the duties heretofore imposed by law on braces, suspenders, webbing, or other fabrics, composed wholly or in part of india-rubber, not otherwise provided for, five per cent ad valorem." Id. 555, 556.
In Schedule C of the act of July 30, 1846 (9 id. 44), the same provision is made, in these words: "Thirty per cent ad valorem on braces, suspenders, webbing, or other fabrics, composed wholly or in part of india-rubber, not otherwise provided for."
The same designation and the same duty are found in the seventh subdivision of sect. 5 of the act of Aug. 30, 1842, where they do not exceed two dollars per dozen in value. 5 id. 555.
It thus appears that for thirty years prior to this importation, and in four different statutes, braces and suspenders, composed wholly or in part of india-rubber, had been a subject of duty, eo nomine; and in the same statute where a duty of fifty per cent is imposed on other manufactures of which rubber is a component material, which it is now sought to apply to braces and suspenders, braces and suspenders containing that material are, by name, charged with an additional duty of five per cent.
It is not material that in one kind of suspenders cotton was the component of chief value, and that each contained some proportion of silk. If they are technically and commercially braces and suspenders composed in part of india-rubber, they take their dutiable character from that source, and not from *137 the fact that they would otherwise fall under the general designation applicable to other subjects.
Under the principles of the cases already decided, it is clear that excessive duties were exacted, and that the rulings of the judge on the trial were correct.
Judgment affirmed.